Name: Commission Regulation (EEC) No 587/86 of 28 February 1986 fixing, on account of the accession of Spain, the accession compensatory amounts applicable to egg products
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  agricultural policy
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/43 COMMISSION REGULATION (EEC) No 587/86 of 28 February 1986 fixing, on account of the accession of Spain , the accession compensatory amounts applicable to egg products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 471 /86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for eggs on account of the accession of Spain ('), and in particular Article 8 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 504/86 of 25 February 1986 on transitional arrangements for trade between Spain and the other Member States and between Spain and third countries in glucose and lactose covered by Regulation (EEC) No 2730/75 and in ovalbumin and lactalbumin covered by Regulation (EEC) No 2783/75 (2), and in particular Article 2 thereof, Whereas, pursuant to Article 2 of Regualtion (EEC) No 471 /86, the accession compensatory amounts for eggs in shell shall be equal to the accession compensatory amounts applicable to the quantity of feed grain required for the production in the Community of 1 kilogram of eggs in shell or one egg for hatching ; whereas the acces ­ sion compensatory amounts for other egg products must be derived from the accession compensatory amount applicable to eggs in shell , other than eggs for hatching, with the help of the coefficients expressing the ratio referred to in Article 5 (2) of Regulation (EEC) No 2771 /75 (3) ; Whereas, pursuant to Article 1 of Regulation (EEC) No 504/86, the compensatory amounts applicable to eggs in shell other than eggs for hatching, adjusted by the coeffi ­ cient referred to in Article 2(1 ) of Council Regulation (EEC) No 2783/75 (4), shall be applied to trade in oval ­ bumin and lactalbumin ; Whereas the accession compensatory amounts for egg products and for ovalbumin and lactalbumin should be fixed for the period 1 March to 31 July 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable to trade between Spain and the Community as constituted at 31 December 1985 and between Spain and third countries until 31 July 1986 are as shown in the Annex for egg products, ovalbumin and lactalbumin . Article 2 This Regulation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (3) OJ No L 282, 1 . 11 . 1975, p. 49 .( ¢) OJ No L 53, 1 . 3 . 1986, p . 37 . 2 OJ No L 54, 1 . 3 . 1986, p . 54 . (4) OJ No L 282, 1 . 11 . 1975, p . 104 . No L 57/44 Official Journal of the European Communities 1 . 3 . 86 ANNEX to the Commission Regulation of 28 February 1986 fixing , on account of the accession of Spain, the accession compensatory amounts applicable to egg products CCT heading No Description Accession compensatory amounts 1 2 3 ECU/100 units 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell, fresh or preserved : I. Poultry eggs : a) Eggs for hatching (a) : 1 . Of turkeys or geese 2 . Other 0,68 0,28 i ECU/ 100 kg b) Other 2,97 B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs not in shell : 1 . Dried 2. Other 13,42 3,45 b) Egg yolks : 1 . Liquid 2 . Frozen 3 . Dried 6,06 6,47 13,90 35.02 Albumins, albuminates and other albumin derivates : A. Albumins : II . Other (than unfit or rendered unfit for human consumption) : a) Ovalbumin and lactalbumin : 1 . Dried (for example, in sheets, scales , flakes, powder) 2 . Other 12,06 1,63 (a) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the Euro ­ pean Communities are eligible for entry under this subheading.